Vinje, J.
At the time of the divorce the plaintiff was about fifty years of age and the defendant about fifty-two years. He was earning from $80 to $100 per month as a motorman, but was not in very good health. At the time of their marriage he had about $1,800 and she had about $50 in cash and some household linen, etc. The balance of the property owned by them had been earned by their joint labors.
There is no dispute as to the total value of the property as -found by the court. Such value, exclusive of the homestead, was $15,676.18. The indebtedness of the parties was as follows: mortgage and interest on their farm $4,111.81, mortgage and interest on their homestead in Fond du Lac $1,610; debts of the defendant $1,400, and debts of the plaintiff $2,000, aggregating in all $9,121.81, leaving their net property value, exclusive of the homestead, at $6,554.37, out of which the court allowed the wife $5,082.15 and the husband only $1,472.22, charging him also with the taxes and insurance on the homestead as long as plaintiff occupied it. This was too large an allowance to the wife and must be modified. It is the view of the court that all the property owned by them should be divided finally so that they need have no further business dealings. This necessitates a change in the judgment as to the homestead. The court deems it should be set over to the wife absolutely, subject to the mortgage and interest of $1,610, and that she should receive one half of the net value of all their property. Adding the value of the homestead to the net value of their other property as stated above makes the net value $12,554.37, one half of which is $6,277.18. The value of the homestead subject to the mortgage and interest is $4,390, leaving the wife’s share of the cash at $1,887.18. The debts of both parties were contracted during marriage and the husband is liable for them, and they will be paid by him out of the property before division, or out of his share as above determined. There is *278some doubt as to the amount of the wife’s debts, but she claimed they amounted to about $2,000, and her claim will be taken as true. We allow the wife one half because she is charged with the maintenance of the two minor daughters except his contribution of $12 each per month till they reach the age of eighteen years. This we think under present economic conditions throws the greater burden' upon her and she should have more than the usual one third even though her marital delict was the greater. Roder v. Roder, 168 Wis. 283, 169 N. W. 307.
We think the court properly awarded the custody, of the two minor daughters, aged respectively thirteen and eight years, to the wife. Jenkins v. Jenkins, 173 Wis. 592, 181 N. W. 826. While it correctly found she deserted her husband, such desertion was at least in part due to radical differences that had grown up between them, and there is no claim that she is not morally fit to care for them. Their best home is. with the mother, subject to such visits of the father as the judgment provided.
There is a claim and some showing'that the wife was extravagant, but we cannot say the trial court abused its discretion in refusing to appoint a trustee for her. The court’s action in that respect will not be disturbed unless an abuse of discretion appears. Slowikowski v. Slowikowski, 172 Wis. 460, 179 N. W. 510.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment as indicated in the opinion. Each party will pay his own costs, and the defendant will pay the clerk’s fees in this court.